 


114 HR 1113 IH: Portfolio Lending and Mortgage Access Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1113 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Barr (for himself, Mr. Weber of Texas, Mr. Neugebauer, Mr. Fincher, Mr. Dold, Mr. Tipton, Mr. Hill, Mr. Lucas, Mr. Rothfus, Mr. Luetkemeyer, Mr. Stivers, Mr. King of New York, Mr. Hultgren, Mr. Duffy, Mr. Stutzman, Mr. Guinta, and Mr. Ribble) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Truth in Lending Act to provide a safe harbor from certain requirements related to qualified mortgages for residential mortgage loans held on an originating insured depository institution’s portfolio, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Portfolio Lending and Mortgage Access Act.  2.Safe harbor for certain loans held on portfolio (a)In generalSection 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended by adding at the end the following: 
 
(j)Safe harbor for certain loans held on portfolio 
(1)Safe harbor for creditors that are insured depository institutions 
(A)In generalA creditor that is an insured depository institution shall not be subject to suit for failure to comply with subsection (a), (c)(1), or (f)(2) of this section or section 129H with respect to a residential mortgage loan, and the banking regulators shall treat such loan as a qualified mortgage, if— (i)the creditor has, since the origination of the loan, held the loan on the balance sheet of the creditor; and 
(ii)all prepayment penalties with respect to the loan comply with the limitations described under subsection (c)(3). (B)Exception for certain transfersIn the case of an insured depository institution that transfers a loan originated by that institution to another insured depository institution by reason of the bankruptcy or failure of the originating insured depository institution or the purchase of the originating insured depository institution, the insured depository institution transferring such loan shall be deemed to have complied with the requirement under subparagraph (A)(i).   
(2)Safe harbor for mortgage originatorsA mortgage originator shall not be subject to suit for a violation of section 129B(c)(3)(B) for steering a consumer to a residential mortgage loan if— (A)the creditor of such loan is an insured depository institution and has informed the mortgage originator that the creditor intends to hold the loan on the balance sheet of the creditor for the life of the loan; and 
(B)the mortgage originator informs the consumer that the creditor intends to hold the loan on the balance sheet of the creditor for the life of the loan. (3)DefinitionsFor purposes of this subsection: 
(A)Banking regulatorsThe term banking regulators means the Federal banking agencies and the Bureau. (B)Other termsThe terms Federal banking agencies and insured depository institution have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.  . 
(b)Rule of constructionNothing in the amendment made by this Act may be construed as preventing a balloon loan from qualifying for the safe harbor provided under section 129C(j) of the Truth in Lending Act if the balloon loan otherwise meets all of the requirements under such subsection (j), regardless of whether the balloon loan meets the requirements described under clauses (i) through (iv) of section 129C(b)(2)(E) of such Act.  